DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 8/12/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained figures 2A-2B;
B) Regarding to the specification, applicant has made changes to the paragraph [0056]; and
C) Regarding to the claims, applicant has amended claims 6-8 and 11 and canceled claim 10. There is not any claim being added into the application. 
As amended, the pending claims are claims 1-9 and 11 in which claims 6-9 and 11 are examined in the present office action, and claims 1-5 being directed to non-elected Species (I) have been withdrawn from further consideration. There is not any generic/linking claim(s) being provided/allowed.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 8/12/2022 and applicant's arguments filed in the mentioned amendment, pages 8-10, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification as provided in the office action of 5/16/2022, the amendments to the drawings and the specification as provided in the amendment of 8/12/2022 and applicant’s arguments provided in the mentioned amendment, page 8, have been fully considered and are sufficient to overcome the mentioned objections to the drawings and the specification.
B) Regarding to the Claim Interpretation as provided in the office action of 5/16/2022, the amendments to the claims as provided in the amendment of 8/12/2022 are sufficient to overcome the Claim Interpretation for the feature of “a light source module” recited in claim 6. 
It is noted that applicant has not made any amendment or provided any argument to overcome the Claim Interpretation to each of features thereof “an image capture module” and “an operation processing unit” as recited in claim 6, and “a liquid crystal module” and “a liquid crystal unit” as recited in claim 11. Thus, the Claim Interpretation of such features is repeated in the present office action.
C) Regarding to the rejection of claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the office action of 5/16/2022, the amendments to the claims as provided in the amendment of 8/12/2022 and applicant’s arguments provided in the mentioned amendment, pages 9-10, have been fully considered and are sufficient to overcome the rejection of mentioned claims set forth by the reasons of a(2)-a(4), b, c, and d but not for the reason a(1).
The amendments to the claims are not sufficient to overcome the rejection of the claims 6-9 and 11 over the reason of a(1) and applicant’s arguments as provided in the mentioned amendment, page 9, have been fully considered but are not persuasive. It is noted that the amendments to the claim further raise new problem(s) of 35 U.S.C. 112 to the claim(s) as provided in the present office action.
Regarding to the rejection of claims 6-11, now applied to claims 6-9 and 11 for the reason set forth in element a(1) of the office action mailed to applicant on 5/16/2022, pages 7-8, applicant has amended the claim 6 by adding the feature regarding to the structure of the light source module and the function of each component constituted the light source module, see amended claim 6 on lines 24-28. Such amendment to the claim is not sufficient to overcome the rejection of the claim for the mentioned reason. Applicant should note that the amendment to the claim 6 still not provide/explain how the light source module can provide/generate a light field constituted a plurality of color light wherein a first color light having gradient distribution of increasing intensity along a first direction towards a first axial direction and a second color light having gradient distribution of increasing intensity along the first axial direction towards a second direction opposite to the first direction as claimed. Applicant is respectfully invited to review the disclosure in paragraphs [0065]-[0089], in particular, paragraph [0062]-[0068], which discloses that the operation processing unit (25) connected to the image capturing module (24) and the light intensity modulator (201) of the light source module (20) for controlling the operation of the light intensity module (201) for such a result. Applicant is respectfully invited to review the claimed language of claim 6 in which there is not any connection among the light intensity modulator of the light source module, the image capturing module and the operation processing unit being provided.

Drawings
4.         The replacement sheet contained figures 2A-2B was received by the Office on 8/12/2022. 
5.	As a result of the changes to the drawings, the application now contains a total of  thirty one sheets of figures 1A-1C, 2A-2B, 3A-3B, 4A-4D, 5-6, 6A-6C, 7-8, 9A-9F, 10-12, 13A-13B, 14-30, 31A-31B and 32A-32C which includes thirty sheet of figures 1A-1C, 3A-3B, 4A-4D, 5-6, 6A-6C, 7-8, 9A-9F, 10-12, 13A-13B, 14-30, 31A-31B and 32A-32C as filed on 12/24/2019, and one replacement sheet contained figures 2A-2B as filed on 8/12/2022.  The mentioned thirty one sheets of figures 1A-1C, 2A-2B, 3A-3B, 4A-4D, 5-6, 6A-6C, 7-8, 9A-9F, 10-12, 13A-13B, 14-30, 31A-31B and 32A-32C are now approved by the examiner.
Specification
6.         The lengthy specification which was amended by the amendment of 8/12/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
7.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “an image capturing module” and “an operation processing unit” as recited in claim 6; and
b) “a liquid crystal module” and “a liquid crystal unit” as recited in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure, as originally filed, does not provide support for a light source module having both a) a broadband and a light intensity modulator as recited in claim 6 on lines 24-28 and b) an array of light emitting diode as recited in claim 9 on lines 1-2.
Applicant is respectfully invited to review the disclosure, as originally filed, in which it discloses two embodiments of the light source module in which in the first embodiment, the light source module comprises a broadband source and a light intensity modulator, see paragraph [0050] and fig. 2A and in the second embodiment, the light source module comprises an array of light emitting diodes, see paragraph [0051] and fig. 2B. The disclosure, as originally filed, does not discloses a light source module having a broadband, an array of light emitting dioses and a light intensity modulator as recited in claim 9. 
12.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure does not provide support for a light source module having both a) a broadband and a light intensity modulator as recited in claim 6 on lines 24-28 and b) an array of light emitting diode as recited in claim 9 on lines 1-2.
Applicant is respectfully invited to review the disclosure in which it discloses two embodiments of the light source module in which in the first embodiment, the light source module comprises a broadband source and a light intensity modulator, see paragraph [0050] and fig. 2A and in the second embodiment, the light source module comprises an array of light emitting diodes, see paragraph [0051] and fig. 2B. The disclosure does not discloses a light source module having a broadband, an array of light emitting dioses and a light intensity modulator as recited in claim 9. 
13.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.       Claims 6-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) the feature thereof “a light source module, the light source module … the first direction” (lines 3-8) is unclear. It is unclear about how a light source module can generate a light field constituted a plurality of color light wherein a first color light having gradient distribution of increasing intensity along a first direction towards a first axial direction and a second color light having gradient distribution of increasing intensity along the first axial direction towards a second direction opposite to the first direction as claimed. The claim does not disclose any specific feature/structure and its operation of the so-called “light source module” to warrant the color lights with specific functions as claimed; and
a2) the feature thereof “the light source … second color light” recited on lines 24-28 make the claim indefinite because it is unclear about the relationship among the detection light field constituted by a plurality of color lights as recited in the claim on lines 3-9. 
Applicant is respectfully invited to review the specification in paragraphs [0050]-[0051] in which it discloses that the broadband source (200) emits an incident (broadband) light field (900), the light intensity modulator located downstream of the source receives the light field (900) and generates a detecting light field (901) having a plurality of light color lights. With such teachings provided from the specification then should the terms “the broadband light into the first color light and second color light” appeared in the claim on lines 27-28 be changed to --the broadband light into the detecting light field --?
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Allowable Subject Matter
15.       Claims 6-8 and 11 would be allowable if rewritten to overcome the rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action.
16.       The following is a statement of reasons for the indication of allowable subject matter:  
The system for quantitative differential phase contrast microscope as recited in the independent claim 6 is allowable with respect to the prior art, in particular, the US Publication No. 2021/0311294 and the US Patent No. 8,125,713 by the limitations regarding to the light source module for providing detection light field having a plurality of color lights with the features thereof “the plurality of color lights … to the first direction” (claim 6, lines 4-9) wherein the detection light field is produced by a light source module having a broadband source and a light intensity modulator which is controlled by an operating processing unit connected to an image capturing module. Such features are not disclosed in the prior art.
Conclusion
17.	The claims 6-8 and 11 of the present application is in condition for allowance if the claim 6 is rewritten to overcome the rejection of the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action. However, the application still contain claims 1-5 directed to a species non-elected without traverse.  Applicant is invited to either amend the claim by adding the allowable features of claim 6 or cancel the noted claims in response to the present office action. Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872